DETAILED ACTION

Response to Amendment
The amendment filed March 05th 2021 has been entered.
Claims 1-3, 5, 7, 8, 10, 12, 13, 16-19 are amended.
Claims 4, 6, 11, 15, 20 are original.
Claims 9, 14 are cancelled.
Claims 1-8, 10-13, 15-20 are pending.

Response to Arguments
Applicant’s amendments, see Claims, filed March 5th, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of December 8th, 2020 has been withdrawn. 
Applicant’s amendment of claims 1-3, 5, 7, 8, 10, 12, 13, 16-19 are sufficient to overcome the claim rejection. As such the rejection is withdrawn.

Allowable Subject Matter
Claims 1-8, 10-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant's amendment of the claim is sufficient to overcome the prior art. While M
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645